DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-21 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter:  “…a piston (202) disposed within the top portion of the manifold (101) and operably connected to the rolling diaphragm (500); a mechanical link (204) comprising a proximal end, a distal end, and a middle portion, the mechanical link (204) being disposed within a core chamber (205) of the manifold (101) and the proximal end operably connected to the piston (202); and an indicator piston (206/405) operably connected to the mechanical link (204).”
(Claims 2-16 are dependent on claim 1.)

With respect to independent claim 17, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter:  “…actuating a mechanical link (204) operably connected to the piston (202) to disengage an indicator piston (206/405).”
(Claims 18-21 are dependent on claim 17.)

Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to because Figs. 4C and 4D appear to contradict Fig. 4A.  
It is noted that Fig. 4A shows an ambient pressure opening 402 on one side of the burst detection system, whereas Figs. 4C and 4D show the same ambient pressure opening 402 but on another side.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because paragraph [0048] appears to have 2 typographical errors.  Going forwards with examination, the paragraph is interpreted to be:
 --In some aspects, the operating pressure of the system may be from about 17.2 kPa (2.5 psig) to about 137.9 kPa (20 psig). In some aspects, a burst pressure may be about 34.5 kPa (5 psig). In some aspects, the BDDS actuation pressure may be about 20.7 kPa (3 psig).--
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because it appears to have 2 editorial errors.  Going forwards with examination, the claim is interpreted to be:
--A burst-duct detection system, comprising:
a manifold; 
a rolling diaphragm dividing a chamber within the manifold into a top portion and a bottom portion;
a high pressure chamber in fluid communication with the top portion of the manifold;
an ambient pressure chamber in fluid communication with the bottom portion of the manifold;
a piston disposed within the top portion of the manifold and operably connected to the rolling diaphragm;
a mechanical link comprising a proximal end, a distal end, and a middle portion, the mechanical link being disposed within a core chamber of the manifold and the proximal end operably connected to the piston; and
an indicator piston operably connected to the mechanical link.--
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record below but not relied upon is considered most pertinent to applicant's disclosure.

As illustrated in figs. 1, 2 (reproduced below), once the pre-decided maximum allowable pressure inside the radiator is reached, a spring (7/16) is actuated/compressed thus allowing air (or steam) to flow into the pressure indicator assembly.  The airflow pushes an arrowhead component 10/19 (which may be considered equivalent to a piston).  The top portion of the arrowhead component (or piston 10/19) shoots through a rubber retainer (11/20) center hole into a transparent tube (4/21) of the assembly.  The rubber retainer (11/20) and the transparent tube (4/21) allow only partial passage of the arrowhead component (or piston 10/19) and entrap its base stem portion permanently, hence flagging off the arrowhead component (or piston 10/19).  The flagged arrowhead component (or piston 10/19) is visible through the transparent tube (4/21), indicating the pre-decided maximum allowable pressure has been reached inside the radiator.

    PNG
    media_image1.png
    411
    654
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                           January 12, 2022